DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application is a CON of 16785872 PAT 10726246
Claims 21-40 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-24, 29-32 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Miu et al. (US 2019/0206174), and in view of Metcalf et al. (US 2003/0150907), hereafter referred to as “Miu” and “”, respectively.  

Regarding claim 21, Miu discloses a computer-implemented method for selectively serving a consumer from a vending machine (Figs. 2&3), the method comprising: 
receiving consumer-specific data and ID-specific data from an identification presented by a consumer to a vending machine (Fig. 3, steps 308 and 312, pg. [0058]-[0059] “dispensing machine 104 reads … identification data 156 of a user 108 from an identification document 132 of the user”. The dispensing machine captures biometric data of the user/consumer); 


processing at least a portion of the ID-specific data based on the type of the identification to determine whether the identification is authentic (pg. [0016]-[0017], Fig. 3, step 316, [0060]), and 
serving the consumer from the vending machine at least partially in response to determining that the identification is authentic and determining that the consumer is authentic relative to the identification (pg. [0016]-[0017], Fig. 3, step 320, pg. [0061]).
Miu is silent on determining an expiration date of the identification, determining a birthdate of an individual represented by the identification, and determining that an age of the individual meets a threshold age.
In the same field of endeavor, Metcalf discloses (pg. [0002]) checking the age of the consumer and the validity of the ID such as driver’s license in advance of certain age-restricted purchases, and that a driver's license is a preferred ID document because it contains information such as expiration date, holder's date of birth and holder's photo (Fig. 8, pg. [0175]). 

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 21 from the combine teachings of Miu and Metcalf. 

Regarding claim 22, Miu in view of Metcalf discloses the method of claim 21, wherein determining whether the identification is authentic comprises comparing features of the identification to known features of the type of the identification (Miu, pg. [0016], “the identification document 132 can be a driver's license, a medical ID card, or a state ID card. The identification data can be the name of the user 108, age of the user … or a combination thereof”).

Regarding claim 23, Miu in view of Metcalf discloses the method of claim 21, wherein determining whether the identification is authentic comprises providing an image of the identification (Miu, pg. [0039] “read the identification data 156 by… or a scan of an image of a face on the identification document 132”) to a machine learning (ML) model and receiving an indication from the ML model indicating whether the identification is authentic (Miu, pg. [0044] “performs a mathematical hash on one or more values appearing in the identification data 156 to reference an anonymous database label on which one or more biometric values are stored”).

Regarding claim 24, Miu in view of Metcalf discloses the method of claim 21, wherein determining whether the consumer is authentic relative to the identification comprises providing image data and/or video data depicting the consumer and an image from the identification to a facial recognition system that processes the data to determine whether the consumer matches the image provided with the identification (Miu, pg. [0039] “…a scan of an image of a face on the identification document … compared to a real-time image of the face of the user”).

Claims 29-32 and 37-40 have been analyzed and are rejected for the reasons outlined in the rejection of claims 1-4 above, respectively.

Claims 25-26 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Miu (US 2019/0206174) in view of Metcalf (US 2003/0150907), and further in view of Hartman (US 2016/0155127).  

Regarding claims 25 and 26, Miu in view of Metcalf discloses the method of claim 21, but fails to expressly disclose serving the consumer in response to the user being sober.
	In the same field of endeavor, Hartman teaches serving a consumer in response to the state of the consumer being sober (pg. [0027] “to inquire into a prospective consumer's current state of sobriety before selling such prospective consumer an alcoholic beverage”). 
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claims 25 and 26 from the teachings of Miu in view of Metcalf and Hartman.

Claims 33 and 34 have been analyzed and are rejected for the reasons outlined in the rejection of claims 25 and 26 above, respectively.

Claims 27-28 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Miu (US 2019/0206174) in view of Metcalf (US 2003/0150907), and further in view of ZECCHINI et al. (hereafter referred to as “ZECCHINI”, US 2019/0340418).  

Regarding claim 27, Miu in view of Metcalf discloses the method of claim 21 but fails to disclose determining that a person is physically present at the vending machine, serving the consumer being further in response to determining that a person is physically present at the vending machine.
In the same field of user authentication, ZECCHINI discloses determining that a person is physically present (pg. [0060] “determine whether the user's facial depth signature also matches … greater security can be obtained as it is then not possible to fool the 2D image face matching process by simply displaying a photograph of the user to the camera”).


Regarding claim 28, Miu in view of Metcalf and ZECCHINI discloses the method of claim 27, wherein determining that a person is physically present is at least partially based on a depth determined using one or more images generated by at least one camera of the vending machine (ZECCHINI, Fig. 3).

Claims 35 and 36 have been analyzed and are rejected for the reasons outlined in the rejection of claims 27 and 28 above, respectively.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US 10726246 (parent Application No. 16785872) in view of Metcalf (US 2003/0150907). Please refer to analysis of claim 21 in the “Claim Rejections - 35 USC § 103” section. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666